Name: Commission Regulation (EEC) No 1486/92 of 9 June 1992 amending Regulation (EEC) No 2292/91 laying down detailed rules for applying the supplementary trade mechanism to imports of rice into Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 156/6 Official Journal of the European Communities 10 . 6 . 92 COMMISSION REGULATION (EEC) No 1486/92 of 9 June 1992 amending Regulation (EEC) No 2292/91 laying down detailed rules for applying the supplementary trade mechanism to imports of rice into Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 85 (3) thereof, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade ('), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 2292/91 of 30 July 1991 laying down detailed rules for applying the supplementary trade mechanism to imports of rice into Portugal (3), sets a target ceiling for the 1991 /92 marketing year for imports of husked-rice equivalent into Portugal ; Whereas, on the basis of Article 6 (2) of Commission Regulation (EEC) No 574/86 of 28 February 1986 laying down detailed rules for the application of the supplemen ­ tary trade mechanism (STM) (4), as last amended by Regu ­ lation (EEC) No 3296/88, the Commission has been noti ­ fied on 7 May 1992 of applications received for STM licences for imports into Portugal of rice which are well in excess of the ceiling set ; whereas measures were taken by Commission Regulation (EEC) No 1204/92 of 11 May 1992 concerning applications for STM licences submitted on 7 May 1992 for imports of rice into Portugal ^; Whereas, in the present situation on the market for rice in Portugal, a feature of which is limited supply compared with demand, provision should be made for an increase in the target ceiling for the current marketing year in order to ensure normal supply to the market ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 In Article 2 ( 1 ) of Regulation (EEC) No 2292/91 , *90 000' is replaced by * 110 000'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 June 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 55, 1 . 3 . 1986, p. 106. (2) OJ No L 293, 27. 10. 1988 , p. 7. 0 OJ No L 209, 31 . 7. 1991 , p. 20. (4) OJ No L 57, 1 . 3 . 1986, p. 1 . O OJ No L 126, 12 . 5. 1992, p. 5.